Citation Nr: 0623086	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  03-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected degenerative arthritis of the right knee, status 
post meniscectomy, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected hallux valgus of the left foot with arthritis, with 
degenerative changes, currently rated as 10 percent 
disabling.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disability.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1975 
and from June 1977 to August 1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied increased ratings for the service-
connected disabilities of the right knee and left foot; 
denied entitlement to service connection for a left knee 
disability; denied entitlement to a TDIU; and found that new 
and material evidence had not been received to reopen a 
previously denied claim of service connection for a back 
disorder.  It appears that the RO reopened and denied the 
veteran's previously denied claim of service connection for a 
left knee disability; however, the United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
even if an RO makes an initial determination to reopen a 
claim, the Board must still review the RO's preliminary 
decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

During the pendency of this appeal, the RO issued a rating 
decision in November 2005 which denied service connection for 
a cervical spine disorder and an unspecified bilateral hand 
condition.  To date, it does not appear that the veteran has 
disagreed with that determination.

Additionally, in June 2006, the Board received dental records 
of the veteran from 1993, along with a statement from the 
veteran's representative requesting that the records be 
considered in conjunction with the veteran's pending appeal.  
These dental records have no impact whatsoever on the claims 
on appeal; thus, the Board may proceed without prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issues of entitlement to an increased rating for the 
service-connected degenerative arthritis of the right knee, 
status post meniscectomy, and entitlement to a TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In January 1996, the Board denied service connection for 
a back disability.

2.  In January 1996, the Board determined that new and 
material evidence had not been received to reopen a 
previously denied claim of service connection for a left knee 
disability.  

3.  Evidence submitted since the Board's January 1996 
decision, is not so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for a back disability and service connection for a 
left knee disability.  

4.  The veteran's service-connected hallux valgus of the left 
foot was corrected by an osteotomy of the distal first 
metatarsal and neither hallux valgus or other deformity, nor 
limited function reflective of more than moderate impairment 
is demonstrated; and the veteran's subjective complaints of 
pain are not adequately supported by the objective evidence 
of record.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
Board's January 1996 decision; thus, the claims of service 
connection for a back disability and a left knee disability 
are not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2003).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected hallux valgus of the 
left foot with arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.71a, Diagnostic Code 5280 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 
(VCAA) and by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the veteran's claims on appeal were received 
prior to the enactment of the VCAA in November 2000.  The 
veteran's claims to reopen and claims for increased ratings 
were received at the RO in March 2000.  Nevertheless, the 
veteran was thereafter provided with an initial duty-to-
assist letter in April 2001, prior to the unfavorable rating 
decision which was issued in February 2002.  The RO 
subsequently sent an additional duty-to-assist letter to the 
veteran in March 2005, followed by a supplemental statement 
of the case, before the case was transferred to the Board.  
As such, the Board finds no defect with the timing of the 
notice letters.  

The notice letters included the type of evidence needed to 
substantiate claims.  The RO, in the duty-to-assist letters, 
also informed the veteran about the information and evidence 
that VA will seek to provide.  The letters also informed the 
veteran about the information and evidence he was expected to 
provide.  The letters also informed the veteran that he 
should tell the RO about any additional information or 
evidence that he wanted the RO to obtain, and, specifically, 
that he should submit all evidence in his possession that 
pertained to his claim.  In addition, the veteran was 
specifically notified that he could sign a statement 
reporting that he had no more evidence to submit if he so 
chose.  

By means of the April 2001 letter, the veteran has been 
afforded the information necessary to reopen his claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claims.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Although the RO's April 2001 and March 2005 letters did not 
specifically address the issues of effective date and initial 
ratings, the RO cured the procedural defect by sending an 
additional duty-to-assist letter to the veteran in March 2006 
which specifically notified the veteran regarding the 
applicability of disability ratings and effective dates, 
should claims of service connection be granted.  Although the 
RO did not thereafter readjudicate the claims to reopen, by 
way of another supplemental statement of the case, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As the veteran's previously denied 
claims of service connection are not now being reopened, 
there will be no effective date or initial rating assigned, 
and as such, any failure to provide a subsequent supplemental 
statement of the case is harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  In the present case, the evidence includes VA 
treatment records and examinations of the veteran and written 
statements from the veteran.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case with regard to 
the claims to reopen, and the claim for increased rating for 
the service-connected hallux valgus with degenerative joint 
disease of the left foot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran is required in 
developing the facts pertinent to the claims to reopen and 
the issue of increased rating for the hallux valgus to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).


II.  New and Material Evidence

The veteran seeks to reopen previously denied claims of 
service connection for a left knee disability and a back 
disability.  

In general, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2005).  In addition, 
service connection may also be granted for disability which 
has been aggravated by a service-connection disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Prior unappealed decisions are final.  A claim, however, will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a) (2002).  The 
veteran's current application to reopen the claim of service 
connection, were received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Board decisions dated June 1977 and July 1988, service 
connection for a left knee disability was denied.  Because 
the veteran had a second period of active service subsequent 
to the June 1977 decision, the Board's July 1988 decision 
considered the merits of veteran's subsequent claim for 
service connection for a left knee disability based on a de 
novo review of the entire record, rather than on a new and 
material basis.  The issue of service connection for a left 
knee disability was once again before the Board in January 
1996.  In the January 1996 decision, the Board denied the 
veteran's claim based on a finding that new and material 
evidence had not been submitted or received to reopen the 
previously denied claims of service connection for a left 
knee disability.  Specifically, the July 1988 Board decision 
denied service connection for a left knee disability based on 
a finding that the evidence did not demonstrate that any 
current left knee disability was associated with either of 
the veteran's periods of active service.  In January 1996, 
the Board found that the additional evidence added to the 
record since the July 1988 Board decision did not raise a 
reasonable possibility that, when viewed in the context of 
all evidence, the additional evidence would change the 
outcome.  The January 1996 Board decision went on to explain 
that the medical evidence added to the record merely revealed 
treatment of a left knee disability in September 1990 and the 
veteran's complaints of pain associated with the condition.  
Finally, the January 1996 decision essentially pointed out 
that the evidence of record did not contain a medical 
opinion, or other competent evidence of a nexus linking the 
veteran's current left knee disability to service or to the 
service-connected right knee disability.  

The January 1996 Board decision also denied the veteran's 
claim of service connection for a back disability.  
Specifically, the Board found that the evidence of record did 
not support the veteran's assertions that his current 
degenerative joint disease of the back was related to 
service, or to a service-connected disability.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
record was devoid of any nexus linking the veteran's low back 
disability and/or  his left knee disability to service, or to 
a service-connected disability.  The January 1996 Board 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  

The veteran continues to assert that his service-connected 
right knee degenerative arthritis status post meniscectomy 
proximately caused his left knee disability and his back 
disability.  

Additional evidence has been added to the record.  The 
evidence added to the record since the January 1996 Board 
decision includes VA treatment records and VA examination 
reports from July 1996, November 1996, August 1998, July 
2000, and April 2005.  Additionally, medical records used by 
the Social Security Administration in making a disability 
determination were also added to the claims file including an 
August 1995 California Department of Social Services 
examination ; however, many of these medical records are 
duplicative of evidence already considered.  These records 
collectively show the continued existence of a current back 
disability and a current left knee disability; however, the 
evidence added to the record does not contain any medical 
opinion or other competent medical evidence of record 
relating the veteran's current back and/or left knee 
disabilities to service, or to a service-connected 
disability.  The additional evidence is not new and material.  
It does not include any competent evidence that cures the 
prior evidentiary defect.  

Rather, the evidence is essentially cumulative and redundant 
of the evidence of record at the time of the last prior final 
denial of the claim.  It duplicates evidence previously of 
record.  It does not have any bearing on the etiology of the 
left knee and/or back disabilities.  In other words, it does 
not provide the necessary nexus to service or to a service-
connected disability, which is the precise reason why the 
claims were previously denied.  In sum, the veteran submitted 
irrelevant and duplicate evidence.  

Evidence submitted since the Board's January 1996 decision, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims of service connection 
for a back disability and/or for a left knee disability.  New 
and material evidence has not been received since the January 
1996 decision; thus, the claims are not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).

III.  Increased Rating-Hallux Valgus

The veteran seeks a rating in excess of 10 percent for the 
service-connected hallux valgus of the left foot with 
arthritis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or pain on movement.  38 C.F.R. § 4.45 (2005).

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

In light of the Court's findings in Deluca, the impact of 
pain must be considered in making a rating determination, and 
functional loss due to pain is to be rated at the same level 
as functional loss where motion is impeded.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Moreover, the Court 
has indicated that 38 C.F.R. § 4.59 deems painful motion be 
considered limited motion, even though a range of motion may 
be possible beyond the point when pain sets in.  See Powell v 
West, 13 Vet. App. 31, 34 (1999); 

The veteran's service-connected hallux valgus of the left 
foot is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5280 (2005).  Under that Diagnostic Code, a 10 percent 
evaluation is authorized for severe hallux valgus, if 
equivalent to amputation of the great toe or if operated upon 
with resection of the metatarsal head.  Moreover, Diagnostic 
Code 5280 contemplates the veteran's subjective complaints of 
pain and pain on use.  See 38 C.F.R. §§ 4.40, 4.45 (2005); 
DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Historically, service connection for hallux valgus of the 
left foot with arthritis was established by way of a March 
1981 rating decision.  An initial noncompensable rating was 
assigned from August 25, 1979.  May 1989 VA records reveal 
that the veteran underwent an Austin bunionectomy of the left 
hallux.  A June 1993 VA examination report noted a healed 
first metatarsal osteotomy, left foot, with correction of 
hallux valgus.  In a January 1994 rating decision, the 
noncompensable rating for the service-connected hallux valgus 
of the left foot was increased to 10 percent from October 29, 
1990.  In a February 2000 decision, the Board denied the 
veteran's claim for an increased rating.  

At a June 2000 VA examination, the veteran reported an 
inability to stand for prolonged periods of time or place any 
pressure on the ball of his foot; however, the examiner noted 
that the veteran also reported that he had been wheelchair-
bound since 1989.  On examination, there was minimal hallux 
valgus noted on the left foot.  Angulation was 10 degrees and 
dorsiflexion of the first MTP joint was 30 degrees.  

At an April 2005 VA examination, the veteran reported pain, 
stiffness and fatigue associated with left foot hallux 
valgus.  Examination of the feet did not reveal any signs of 
abnormal weight bearing; however, tenderness was noted.  Pes 
planus was not present.  He had limitations with standing and 
walking, and weight-bearing on the left.  

Currently, the veteran is in receipt of the maximum schedular 
rating allowed by regulation for the service-connected hallux 
valgus.  There is no other Diagnostic Code under which the 
veteran's service-connected hallux valgus would be more 
appropriately rated.  Nevertheless, the other rating criteria 
pertinent to the toes or feet must be addressed in connection 
with the claim for increase.  

To warrant a schedular rating in excess of 10 percent under 
Diagnostic Code 5283, the medical evidence of record would 
have to show malunion or nonunion of the tarsal or metararsal 
bones, to a moderately severe degree.  Neither malunion nor 
nonunion is demonstrated.  

Diagnostic Code 5276 rates acquired flatfoot and provides for 
a rating in excess of 10 percent for severe and pronounced 
disablement due to pes planus.  The current findings, 
however, do not more closely reflect disability picture 
consistent with marked deformity, pain on manipulation and 
use accentuated, indication of swelling on use, and 
characteristic callosities resulting from pes planus.  

Diagnostic Codes 5277, 5278, 5279 and/or Diagnostic Code 5282 
do not provide a basis for the assignment of a rating higher 
than 10 percent for the service-connected foot disability.  

A rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for 
degenerative arthritis is also considered.  VA x-ray studies 
did show degenerative joint disease at the 
metatarsophalangeal joint of the left great toe; however, the 
criteria only provide for a 10 percent rating for painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Finally, the Board notes that Diagnostic Code 5284 pertaining 
to "other" foot injuries does provide a basis for 
evaluating the service-connected disability by analogy.  With 
regard to the veteran's service-connected hallux valgus, 
however, a rating in excess of 10 percent is not assignable 
under this code because the current findings do not more 
nearly approximate a disability of a moderately severe or 
severe degree.  

As the veteran is in receipt of the maximum scheduler 
evaluation under the assigned diagnostic code, further 
consideration of the factors under 38 C.F.R. §§ 4.40 and 4.45 
is not warranted.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  As noted hereinabove, the Board has also considered 
all potentially applicable diagnostic codes, and conclude 
that a rating under those other Diagnostic Codes pertaining 
to the feet and/or toes is not more appropriate and/or more 
beneficial to the veteran in this case.  

The potential application of 38 C.F.R. § 3.321(b)(1) (2005) 
has also been considered.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  There has been no showing that the 
service-connected left foot disability under consideration 
here has caused marked interference with employment, has 
necessitated frequent periods of hospitalization beyond those 
noted above, or otherwise renders impracticable the 
application of the regular scheduler standards.  The Board 
does not doubt that the veteran has pain and/or discomfort in 
the left foot which results in certain work restrictions; 
however, the Board also finds that the regular scheduler 
standards contemplate the symptomatology shown.  Moreover, 
although the veteran has indicated that he must use a 
wheelchair and crutches, the objective evidence of record 
does not support that assertion.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impracticable the application of 
the regular scheduler standards.  In that regard, the Board 
observes that with respect to the veteran's service-connected 
left foot hallux valgus, the applicable rating criteria do 
not contemplate higher ratings for that disability.  
Nevertheless, the Board has not found that disability to be 
of such degree of severity as to warrant assignment of a 
higher rating on a scheduler basis.  Likewise, referral for 
consideration for an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1) (2001); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent for the 
veteran's service-connected hallux valgus with arthritis, 
left foot.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 4.3 (2005).  


ORDER

The application to reopen the claim of service connection for 
a left knee disability is denied.  

The application to reopen the claim of service connection for 
a back disability is denied.

An increased rating for the service-connected hallux valgus 
of the left foot, status postoperative osteotomy is denied.  


REMAND

The veteran seeks an increased rating in excess of 10 percent 
for the service-connected right knee degenerative joint 
disease status post lateral meniscectomy.  

A VA treatment record from October 2005 notes the need for a 
magnetic resonance imaging (MRI) scan of the right knee.  
Additionally, the examiner noted mild atrophy of the thigh 
and indicated that range of motion was limited because of 
weakness.  The veteran was instructed to undergo a magnetic 
resonance imaging (MRI) of the right knee and subsequently 
return for follow-up.  To date, additional VA treatment 
records have not been added to the record.  Thus, it appears 
that there may be some outstanding VA treatment records which 
are pertinent to the veteran's claim for increase with regard 
to his right knee disability.  All VA records are 
constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, the Board finds that all the veteran's VA 
treatment records should be obtained and associated with the 
claims file.

Additionally, in rating knee disabilities, the VA must 
consider opinions of the General Counsel (VAOPGCPREC 23-97 
and 9-98), in which it was held that a claimant who has 
arthritis and subluxation/instability due to service-
connected knee disability(ies) may be rated separately based 
on limitation of motion and lateral instability and 
subluxation.  Thus, separate ratings under Diagnostic Codes 
5010, in conjunction with 5260 or 5261 as well as 5257 must 
be considered.  

As such, a VA examination should be conducted to determined 
if the veteran's right knee disability exhibits subluxation 
and/or instability.  In this regard, the Board notes that 
several VA examination reports of record indicate that an 
adequate orthopedic examination could not be completed 
because of the veteran's inability, or refusal, to exit his 
wheelchair in order to properly follow the examiner's 
commands.  Importantly, the Board also notes that the 
examination reports of record collectively demonstrate that 
the veteran's subjective complaints are not consistent with 
the objective findings regarding his orthopedic disabilities.  
Thus, the Board notes that VA's duty to assist is not a one-
way street.  If the veteran wishes help, he cannot passively 
wait for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  In the present case, the Board 
recommends that the veteran be specifically notified of his 
legal obligation to cooperate and appear for the scheduled 
examination 38 C.F.R. § 3.655 (2005).

Finally, the Board notes that the TDIU issue is inextricably 
intertwined with the above described increased rating issue.  
Thus, the veteran's TDIU claim must be deferred pending the 
outcome of his claim for an increased rating for the service-
connected right knee arthritis, status post lateral 
meniscectomy.  See Holland v. Brown, 6 Vet. App. 443 (1994).  


Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for any VA 
and non-VA health care providers who 
treated him for the service-connected 
right knee disability.  After obtaining 
any necessary authorization from the 
veteran, attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained, including, 
but not limited to, diagnostic test 
reports and clinical examination reports 
after September 2005.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The, schedule the veteran for a VA 
examination to determine the current 
nature, extent and severity of the 
service-connected right knee arthritis 
status post lateral meniscectomy.  The 
claims folder must be made available to 
the examiner for review.  The examiner is 
asked to describe the following: 

a).  The range of motion of the right 
knee, expressed in degrees, and whether 
there is any functional loss due to pain, 
and, if feasible, to express the degree 
of functional loss due to pain, including 
during flare-ups or with repetitive 
movement, in terms of additional loss in 
the range of motion.  

b).  Whether the right knee exhibits any 
laxity, instability and/or subluxation; 
and if so, to what degree of severity.  

c).  Whether the veteran's subjective 
complaints are consistent with the 
objective findings, and whether the 
veteran's service-connected disabilities 
of the right knee and left foot preclude 
him from maintaining gainful employment, 
given the veteran's education and work 
experience.  

3.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, furnish the 
veteran a supplemental statement of the 
case.  After allowing an appropriate time 
for the veteran to reply, return the case 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


